UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedSeptember 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 0-29613 TIDELANDS OIL & GAS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 66-0549380 (State of incorporation) (IRS Employer ID Number) 1862 West Bitters Rd., San Antonio, TX 78248 (Address of principal executive offices) (210) 764-8642 (Issuer's telephone number) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock - $0.001 par value Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of "accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2of the Exchange Act. Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS As of November 14, 2007, there were 107,941,748 shares of Common Stock issued and outstanding. Transitional Small Business Disclosure Format: YesoNo x Table of Contents TIDELANDS OIL & GAS CORPORATION FORM 10-Q Table of Contents Page PART I Financial Information Item 1 Financial Statements(Unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations For the Three Months Ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Operations For the Nine Months Ended September 30, 2007 (Restated) and 2006 5 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 (Restated) and 2006 6 Notes to Condensed Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 PART II Other Information Item 1 Legal Proceedings 26 Item 1A Risk Factors 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4 Submission of Matters to a Vote of Security Holders 28 Item 5 Other Information 28 Item 6 Exhibits 28 Signature 29 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, 2007 2006 (Unaudited) Current Assets: Cash $ 818,173 $ 367,437 Accounts and Other Receivable 422,462 388,754 Inventory 102,315 84,030 Prepaid Expenses 329,608 148,551 Total Current Assets 1,672,558 988,772 Property Plant and Equipment, Net 9,718,681 12,364,359 Investment in Affiliate 210,980 - Other Assets: Deposits 252,762 56,708 Cash Restricted 54,120 52,642 Deferred Charges - 565,221 Goodwill 1,158,937 1,158,937 Total Other Assets 1,465,819 1,833,508 Total Assets $ 13,068,038 $ 15,186,639 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current Maturities - Note Payable $ 7,410,514 $ 225,000 Accounts Payable and Accrued Expenses 2,554,299 1,624,752 Customer Deposits 10,350 - Reserve for Litigation 2,250,000 2,250,000 Total Current Liabilities 12,225,163 4,099,752 Long-Term Debt - 8,934,294 Total Liabilities 12,225,163 13,034,046 Commitments and Contingencies - - Stockholders’ Equity: Common Stock, $.001 Par Value per Share, 250,000,000 Shares Authorized, 107,941,748 and 86,457,922 Shares Issued and Outstanding at September 30, 2007 and December 31, 2006, Respectively 107,942 86,459 Additional Paid-in Capital 55,814,216 46,703,202 Subscriptions Receivable - (220,000 ) Minority Interest - - Accumulated Deficit (55,079,283 ) (44,417,068 ) Total Stockholders’ Equity 842,875 2,152,593 Total Liabilities and Stockholders’ Equity $ 13,068,038 $ 15,186,639 See Accompanying Notes to Consolidated Financial Statements 3 Table of Contents TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Revenues: Gas Sales and Pipeline Fees $ 332,693 $ 355,937 Construction Services 59,903 13,289 Total Revenues 392,596 369,226 Costs and Expenses: Cost of Sales 272,083 272,631 Operating Expenses 85,144 102,010 Depreciation 24,564 18,129 Impairment Loss - - Stock-Based Compensation – Related Parties 139,265 348,000 Selling, General and Administrative 586,053 881,528 Total Costs and Expenses 1,107,109 1,622,298 Loss From Operations (714,513 ) (1,253,072 ) Other Income (Expenses) Loss on Sale of Assets (172,555 ) (4,500 ) Interest Expense (245,749 ) (2,572,249 ) Interest and Dividend Income 3,077 53,500 Gain on Sale of Subsidiary 156,480 - Miscellaneous 95,485 (743 ) Total Other Income (Expenses) (163,262 ) (2,523,992 ) Net Loss $ (877,775 ) $ (3,777,064 ) Net Loss Per Common Share: Basic and Diluted $ (0.01 ) $ (0.05 ) Weighted Average Number of Common Shares Outstanding 106,425,048 82,551,543 See Accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (Restated - Note 8) Revenues: Gas Sales and Pipeline Fees $ 1,739,947 $ 1,420,551 Construction Services 240,619 157,693 Total Revenues 1,980,566 1,578,244 Costs and Expenses: Cost of Sales 1,237,620 1,047,377 Operating Expenses 261,247 286,128 Depreciation 79,368 58,464 Impairment Loss 2,605,061 - Stock-Based Compensation – Related Parties 5,011,763 1,535,400 Selling, General and Administrative 2,757,058 3,136,873 Total Costs and Expenses 11,952,117 6,064,242 Loss From Operations (9,971,551 ) (4,485,998 ) Other Income (Expenses) Loss on Sale of Assets (179,443 ) (4,500 ) Interest Expense (774,175 ) (3,057,258 ) Interest and Dividend Income 10,951 115,239 Gain on Sale of Subsidiary 156,480 - Miscellaneous 95,523 (743 ) Total Other Income (Expenses) (690,664 ) (2,947,262 ) Net Loss $ (10,662,215 ) $ (7,433,260 ) Net Loss Per Common Share: Basic and Diluted $ (0.11 ) $ (0.09 ) Weighted Average Number of Common Shares Outstanding 97,199,835 81,516,543 See Accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (Restated) Cash Flows ProvidedFrom Operating Activities: Net Loss $ (10,662,215 ) $ (7,433,260 ) Adjustments to Reconcile Net Loss To Net Cash Used In Operating Activities: Depreciation 333,214 345,887 Loss on Disposal of Equipment 179,443 4,500 Gain on Sale of Affiliate (156,480 ) - Impairment Loss 2,605,061 - Issuance of Common Stock: For Services Provided – Related Parties 5,011,763 1,535,400 For Services Provided – Other 1,049,791 375,400 For Payment of Interest - 1,696,982 Changes in: Accounts Receivable (33,708 ) 177,490 Inventory (18,285 ) 67,615 Prepaid Expenses (153,974 ) (128,980 ) Deferred Charges 565,221 (880,256 ) Deposits (65,438 ) (50,000 ) Accounts Payable and Accrued Expenses 1,272,791 219,622 Customer Deposits 10,350 - Net Cash Used In Operating Activities (62,466 ) (4,069,600 ) Cash Flows From Investing Activities: Investment in Affiliate (62,601 ) - (Increase) Decrease in Restricted Cash (1,478 ) 24,644 Proceeds from Sale of Assets 1,310,236 21,500 Acquisitions of Property, Plant and Equipment (1,774,175 ) (2,556,439 ) Net Cash Used In Investing Activities (528,018 ) (2,510,295 ) See Accompanying Notes to Condensed Consolidated Financial Statements 6 Table of Contents TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (Restated) Cash Flows From Financing Activities: Proceeds from Stock Subscriptions Receivable - 220,000 Proceeds from Exercise of Stock Options 790,000 - Proceeds from Long-Term Loans - 6,737,276 Proceeds from Short-Term Loans 251,220 - Repayment of Long-Term Loans - (608,750 ) Proceeds from Repayment of Loan by Related Party - 4,652 Net Cash Provided by Financing Activities 1,041,220 6,353,178 Net Increase (Decrease) in Cash 450,736 (226,717 ) Cash at Beginning of Period 367,437 1,113,911 Cash at End of Period $ 818,173 $ 887,194 Supplemental Disclosures of Cash Flow Information: Cash Payments for Interest $ 125,817 $ 1,153,116 Cash Payments for Income Taxes $ - $ - Non-Cash Operating, Investing and Financing Activities: Issuance of Common Stock: Payments of Accrued Expenses & Accounts Payable $ 343,244 $ 445,000 Conversion of Debentures 2,000,000 - Legal Fee – Retainer 130,616 385,542 Prepaid Legal Fees 27,083 - Cancellation of Common Stock: In Settlement of Stock Subscriptions (220,000 ) - Total Non-Cash Operating, Investing and Financing Activities $ 2,280,943 $ 830,542 See Accompanying Notes to Condensed Consolidated Financial Statements 7 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1–BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements for the three-month and nine-month periods ended September 30, 2007, and 2006, have been prepared in conformity with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X.Please note that the prior year’s presentations for the Condensed Consolidated Statement of Operations and the Condensed Consolidated Statements of Cash Flows were changed to conform to current year’s presentation.The financial information as of December 31, 2006, is derived from the registrant’s Form 10-K for the year ended December 31, 2006.Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, the accompanying financial statements include all adjustments necessary (which are of a normal and recurring nature) for the fair presentation of the results of the interim periods presented.While the registrant believes that the disclosures presented are adequate to keep the information from being misleading, it is suggested that these accompanying financial statements be read in conjunction with the registrant’s audited consolidated financial statements and notes for the year ended December 31, 2006, included in the registrant’s Form 10-K for the year ended December 31, 2006. Operating results for the three-month and nine-month periods ended September 30, 2007, are not necessarily indicative of the results that may be expected for the remainder of the fiscal year ending December 31, 2007.The accompanying unaudited condensed consolidated financial statements include the accounts of the registrant, its wholly-owned subsidiaries, Rio Bravo Energy, LLC, Sonterra Energy Corporation, Arrecefe Management, LLC, Reef Ventures, LP, Reef International, LLC, Reef Marketing, LLC, Terranova Energia S. de R. L. de C. V., Esperanza Energy, LLC, and Tidelands Exploration & Production Corporation.All significant inter-company accounts and transactions have been eliminated in consolidation.The accounts of Tidelands Exploration and Production Corporation and Sonora Pipeline LLC are shown up through the date of sale of the assets or the subsidiary. NOTE 2– GOING CONCERN The Company has sustained recurring losses and negative cash flows from operations.Over 2006, the Company’s growth had been funded through issuance of convertible debentures.As of September 30, 2007, the Company had approximately $818,173 of unrestricted cash.However, the Company has experienced and continues to experience negative cash flows from operations, as well as an ongoing requirement for substantial additional capital investment.The Company needs to raise substantial additional capital to accomplish its business plan this year and over the next several years.The Company is seeking to obtain such additional funding through private equity sources, from financial partners for some of its projects and the possible sale of certain operating assets along with a continued reduction of operating expenses.There can be no assurance as to the availability or terms upon which such financing and capital might be available or that asset sales will be possible at suitable pricing. The Company’s ability to continue as a going concern will depend on management’s ability to successfully implement a business plan which will increase revenues, control costs, and obtain additional forms of debt and/or equity financing or financial partners.These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 8 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 3– IMPAIRMENT CHARGE The Company incurred a non-cash impairment charge as of September 30, 2007, to reflect the difference between the carrying value and the market value of the affected asset which is its natural gas pipeline between Eagle Pass, Texas and Mexico.The charge taken was $2,605,061 which reduced the gross value of the Company’s cost basis to $3,501,194 from $6,106,255 before taking accumulated depreciation into account. NOTE 4– SALE OF 80% INTEREST IN THE BURGOS HUB IMPORT/EXPORT PROJECT On September 28, 2007, Tidelands Oil & Gas Corporation (the "Company") and its subsidiary, Terranova Energia S. de R.L. de C.V., entered into an Equity Purchase Agreement (the "Purchase Agreement") with Grand Cheniere Pipeline, LLC, ("Cheniere") pursuant to which the Company has sold an 80% interest in the Company's "Burgos Hub Project", which, as described in greater detail in the Company's annual report filed on Form 10-K, involves the development and construction of an integrated pipeline project traversing the United States and Mexico border and the construction of a related subterranean storage facility in Mexico. In connection with the Purchase Agreement, the Company formed a new subsidiary, Frontera Pipeline, LLC, a Delaware limited liability company ("Frontera"), and agreed, upon approval of applicable governmental authorities, to transfer all rights, permits and assets of the Burgos Hub Project to Frontera. The Company then sold 80% of the equity interest in Frontera to Cheniere, effectively providing Cheniere with an 80% ownership stake in the Burgos Hub Project. At the closing of the transaction, the Company contributed 100% of the ownership of its subsidiary, Sonora Pipeline, LLC, (“Sonora”) to Frontera.Sonora has been engaged in obtaining Federal Energy Regulatory Commission (“FERC”) permits for two pipelines to be located between the US and Mexico which would be part of the Burgos Hub Project. Pursuant to the sale of the 80% equity interest in Frontera, the Company (i) received an up-front payment of $1 Million and (ii) is eligible to earn three additional, separate earn-out payments of $4.8 Million, $1.2 Million, and $2.0 Million. The Company is also entitled to receive royalty payments based on the capacity of transportation or storage service subscribed with the Burgos Hub Project, ranging from $0.008 per Mmbtu/d for Phase I to $0.002 per Mmbtu/d for Phase II to $0.02 per Mmbtu/year for Phase III, subject to certain caps. The earn-out payments are dependent upon Cheniere electing to proceed with development of the Burgos Hub Project, which is divided into three phases, as set forth in Frontera's Limited Liability Company Agreement (the "Operating Agreement"), which is filed as an exhibit to Form 8-K filed on October 4, 2007. Concurrently with the execution of the Purchase Agreement, Frontera executed an Independent Consulting Agreement (the "Consulting Agreement") with the Company, pursuant to which the Company will be paid $25,000 per month for 24 months for consulting services in connection with the Burgos Hub Project. The Consulting Agreement also provides that the Company will not compete with the Burgos Hub Project for a period of three years after termination or expiration of the Consulting Agreement. 9 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 5– PROPERTY, PLANT AND EQUIPMENT A summary of property, plant and equipment at September 30, 2007 and December 31, 2006 is as follows: Estimated September 30, December 31, Economic 2007 2006 Life Pre-Construction Costs: International Crossings to Mexico $ - $ 818,271 N/A Mexican Gas Storage Facility and Related Pipelines 2,761,829 2,359,451 N/A Domestic LNG System 2,709,313 1,567,642 N/A Total 5,471,142 4,745,364 Office Furniture, Equipment and Leasehold Improvements 182,799 185,174 5 Years Pipeline – Eagle Pass, TX to Piedras Negras, Mexico 3,501,194 6,106,255 20 Years Tanks & Lines – Propane Distribution System 1,939,750 1,908,247 5 Years Machinery and Equipment 75,185 67,357 5 Years Trucks, Autos and Trailers 126,464 126,464 5 Years Pipeline – South TX Gas Production - 490,000 15 Years Well Equipment - 2,060 5 Years Leaseholds - 10,000 N/A Total 11,296,534 13,640,921 Less: Accumulated Depreciation 1,577,853 1,276,562 Net Property, Plant and Equipment $ 9,718,681 $ 12,364,359 Depreciation expense for the nine months ended September 30, 2007 and 2006 was $333,214 and $345,887, respectively.Depreciation expense for the three months ended September 30, 2007 and 2006 was $87,470 and $114,085, respectively. 10 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 6– LONG-TERM DEBT A summary of long-term debt at September 30, 2007 and December 31, 2006 is as follows: September 30, December 31, 2007 2006 Note Payable, Secured by Reef International Pipeline, Interest Bearing at 2% Over Prime Rate Per Annum, Maturing May 25, 2008 $ 5,036,223 $ 4,785,003 Convertible Debentures, Unsecured, Including Prepaid Interest at 9% Per Annum, Maturing January 20, 2008 2,374,291 4,374,291 7,410,514 9,159,294 Less: Current Maturities 7,410,514 225,000 Total Long-Term Debt $ - $ 8,934,294 NOTE 7– COMMON STOCK TRANSACTIONS A summary of common stock transactions for the nine months endedSeptember 30, 2007 is as follows: The Company issued 500,000 shares of its common stock valued at $135,000 to the former President in accordance with the terms of his Severance Agreement. The Company issued 7,436,618 shares of its common stock valued at $1,274,620 to four law firms for legal services related to securities law matters, various litigation and other Company legal needs. The Company cancelled 1,000,000 shares of its common stock valued at $220,000 held by the President and a former officer which were offset against stock subscriptions due from them to the Company. The Company issued a total of 2,298,848 shares of its common stock to a holder of its Convertible Debentures for conversion of $2,000,000. The Company issued 345,000 shares of its restricted common stock valued at $70,000 for 2006 and 2007 investor public relations services. 11 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 7– COMMON STOCK TRANSACTIONS (CONTINUED) The Company issued 2,642,858 shares of its common stock valued at $550,000 to each of two Directors for a total of 5,285,716 shares valued at $1,100,000.In addition to their customary duties as directors, these board members provided regular and ongoing management services to the Company. This compensation to the two Directors represents their compensation for 2007. The Company issued 69,000 shares of its restricted common stock valued at $14,490 for preparation of a Research Report. The Company issued 4,619,047 shares to a Director for $790,000 as a result of his exercise of 2,619,047 stock options at $0.21 per share and 2,000,000 stock options at $0.12 per share. The Company issued 376,819 shares of its common stock valued at $54,873 to a Director for Corporate Secretary services and related costs. The Company issued 527,778 shares of its common stock valued at $100,139 to two Officer/employees in accordance with their employment contracts. The Company issued 312,500 shares of its restricted common stock valued at $62,313 to three employees as stock bonuses. The Company issued 112,500 shares of its common stock valued at $20,813 to two employees as stock bonuses. The Company issued a total of 550,000 shares of its restricted common stock valued at $84,250 to two of its Officers as stock bonuses. The Company issued a total of 50,000 shares of its common stock valued at $8,000 to Officers as a stock bonus. 12 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 8– SUMMARY OF RESTATED INTERIM REPORTS On November 14, 2007, the Board of Directors of the Company determined that the accounting treatment of certain options issued to its directors (the “Options”) originally reported on its (i) Quarterly Report of Form 10-Q for the three months ended March 31, 2007, and (ii) Quarterly Report for the three and six months ended June 30, 2007 (the “Prior Reports”), was incorrect and required revision. Therefore, the Board of Directors has determined that the financial statements in the Company’s Prior Reports should not be relied upon and should be restated. The adjustments to the Prior Reports listed below correct the accounting treatment of the Options to comply with the provisions of Financial Accounting Standards Board Statement No. 123 Share Based Payment (FAS 123(R)). FAS 123(R) was adopted by the Company on January 1, 2006; however, with respect to the Options, the Company inadvertently failed to record the appropriate expense for such Options in accordance with FAS 123(R). The Company uses the Black-Scholes option pricing model to compute the fair value of stock options, which requires the Company to make the following assumptions: § The risk-free interest rate is based on the short-term Treasury bond at date of grant. § The dividend yield on the Company’s common stock is assumed to be zero since the Company does not pay dividends and has no current plans to do so. § The market price volatility of the Company’s common stock is based on daily historical prices for the twelve months previousto the grant date. § The term of the grants is the current year since all grants are vested at the time of the grants; therefore, the entire fair value of stock-based compensation was recorded in 2007. The Company has now recognized the fair value stock option compensation expense as follows: Quarterly Report of 10-Q for the Three Months Ended March 31, 2007 $ 2,667,000 Quarterly Report of 10-Q for the Three Months Ended June 30, 2007 971,000 Total for the Six Months Ended June 30, 2007 $ 3,638,000 13 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 8– SUMMARY OF RESTATED INTERIM REPORTS (CONTINUED) The transactions referred to above relate to non-cash charges and did not affect the Company’s revenues, cash flows from operations, liquidity, assets, liabilities or total stockholders’ equity. Three Months Ended March 31, 2007 Previously Restatement Restated Reported Adjustment Amount Consolidated Balance Sheets: Total Assets $ 15,475,483 $ - $ 15,475,483 Total Liabilities 11,531,967 - 11,531,967 Stockholders’ Equity Common Stock 98,690 - 98,690 Additional Paid-in Capital 50,823,250 (1) 2,667,000 53,490,250 Subscriptions Receivable (110,000 ) - (110,000 ) Accumulated Deficit (46,868,424 ) (3) (2,667,000 ) (49,535,424 ) Total Stockholders’ Equity $ 3,943,516 $ - $ 3,943,516 Consolidated Statement of Operations: Revenues $ 1,103,971 $ - $ 1,103,971 Expenses 3,555,952 (2) 2,667,000 6,222,952 Net (Loss) from Operations (2,451,981 ) (2,667,000 ) (5,118,981 ) Other Income 625 - 625 Net (Loss) $ (2,451,356 ) $ (2,667,000 ) $ (5,118,356 ) Net (Loss) per Common Share: Basic and Diluted $ (0.03 ) $ (0.06 ) Weighted Average Number of Common Shares Outstanding: Basic and Diluted 92,573,416 92,573,416 (1) Adjust additional paid-in capital to record fair value of stock options issued. (2) Adjust expenses to reflect fair value of stock-based compensation. (3) Adjust accumulated deficit to reflect additional losses as a result of stock-based compensation expense. 14 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 8– SUMMARY OF RESTATED INTERIM REPORTS (CONTINUED) Six Months Ended June 30, 2007 Previously Restatement Restated Reported Adjustment Amount Consolidated Balance Sheets: Total Assets $ 13,171,782 $ - $ 13,171,782 Total Liabilities 11,944,188 - 11,944,188 Stockholders’ Equity Common Stock 104,909 - 104,909 Additional Paid-in Capital 51,796,193 (1) 3,638,000 55,434,193 Subscriptions Receivable (110,000 ) - (110,000 ) Accumulated Deficit (50,563,508 ) (3) (3,638,000 ) (54,201,508 ) Total Stockholders’ Equity $ 1,227,594 $ - $ 1,227,594 Consolidated Statement of Operations: Revenues $ 1,587,970 $ - $ 1,587,970 Expenses 7,735,434 (2) 3,638,000 11,373,434 Net (Loss) from Operations (6,147,464 ) (3,638,000 ) (9,785,464 ) Other Income 1,024 - 1,024 Net (Loss) $ (6,146,440 ) $ (3,638,000 ) $ (9,784,440 ) Net (Loss) per Common Share: Basic and Diluted $ (0.06 ) $ (0.10 ) Weighted Average Number of Common Shares Outstanding: Basic and Diluted 95,683,133 95,683,133 (1) Adjust additional paid-in capital to record fair value of stock options issued. (2) Adjust expenses to reflect fair value of stock-based compensation. (3) Adjust accumulated deficit to reflect additional losses as a result of stock-based compensation expense. 15 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 9– STOCK OPTIONS, STOCK WARRANTS AND SHARES RESERVED FOR CONVERTIBLE DEBENTURES The following table presents the activity for options, warrants and shares reserved for issuance upon conversion of outstanding convertible debentures for the nine months ending September 30, 2007. Shares Reserved Weighted Stock Stock for Convertible Total Average Options Warrants Debentures Shares Exercise Price Outstanding – December 31, 2006 250,000 18,138,051 5,027,916 23,415,967 $ 1.070 First Quarter Granted / Issued 15,000,000 - - 15,000,000 0.210 Exercised/Converted (952,381 ) - (2,298,848 ) (3,251,229 ) 0.677 Expired - (7,551,432 ) - (7,551,432 ) 1.275 Cancelled - Outstanding – March 31, 2007 14,297,619 10,586,619 2,729,068 27,613,306 0.598 Second Quarter Granted / Issued 10,000,000 - - 10,000,000 0.120 Exercised/Converted (1,666,666 ) - - (1,666,666 ) 0.210 Expired - Cancelled - Outstanding – June 30, 2007 22,630,953 10,586,619 2,729,068 35,946,640 0.483 Third Quarter Granted / Issued - Exercised/Converted (2,000,000 ) - - (2,000,000 ) 0.120 Expired - Cancelled - Outstanding – September 30, 2007 20,630,953 10,586,619 2,729,068 33,946,640 $ 0.504 16 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 10– SEGMENT REPORTING The following tables are summaries of the results of operations and other financial information by major segment for the three months and nine months ended September 30, 2007 and 2006: Third Quarter 2007 Propane Sales Pipeline All Other and Related Transportation and Services Fees Corporate Total Revenue $ 366,356 $ 17,848 $ 8,392 $ 392,596 Depreciation $ 31,877 $ 43,765 $ 11,828 $ 87,470 Interest $ 392 $ - $ 245,357 $ 245,749 Net (Loss) $ (16,654 ) $ (41,883 ) $ (819,238 ) $ (877,775 ) Total Assets $ 2,475,818 $ 2,399,878 $ 8,192,342 $ 13,068,038 2007 Year to Date Propane Sales Pipeline All Other and Related Transportation and Services Fees Corporate Total Revenue $ 1,838,848 $ 96,381 $ 45,337 $ 1,980,566 Depreciation $ 95,630 $ 196,421 $ 41,163 $ 333,214 Interest $ 1,871 $ - $ 772,304 $ 774,175 Net Income (Loss) $ 266,154 $ (2,799,833 ) $ (8,128,536 ) $ (10,662,215 ) Total Assets $ 2,475,818 $ 2,399,878 $ 8,192,342 $ 13,068,038 Third Quarter 2006 Propane Sales Pipeline All Other and Related Transportation and Services Fees Corporate Total Revenue $ 288,664 $ 80,562 $ - $ 369,226 Depreciation $ 31,221 $ 76,329 $ 6,535 $ 114,085 Interest $ 312 $ - $ 2,571,937 $ 2,572,249 Net (Loss) $ (153,478 ) $ (5,748 ) $ (3,617,838 ) $ (3,777,064 ) Total Assets $ 2,922,274 $ 5,386,091 $ 7,923,154 $ 16,231,519 2006 Year to Date Propane Sales Pipeline All Other and Related Transportation and Services Fees Corporate Total Revenue $ 1,374,606 $ 203,638 $ - $ 1,578,244 Depreciation $ 97,551 $ 228,985 $ 19,351 $ 345,887 Interest $ 1,402 $ - $ 3,055,856 $ 3,057,258 Net (Loss) $ (142,543 ) $ (56,068 ) $ (7,234,649 ) $ (7,433,260 ) Total Assets $ 2,922,274 $ 5,386,091 $ 7,923,154 $ 16,231,519 17 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 11– RELATED PARTY TRANSACTION During the nine months ended September 30, 2007, the Company issued 376,819 shares of its common stock valued at $54,874 to a Director for Corporate Secretary services and related costs. NOTE 12– LITIGATION Matter No. 1: On January 6, 2003, we were served as a third party defendant in a lawsuit titled Northern Natural Gas Company vs. Betty Lou Sheerin vs. Tidelands Oil & Gas Corporation, ZG Gathering, Ltd. and Ken Lay, in the 150th Judicial District Court, Bexar County, Texas, Cause Number 2002-C1-16421. The lawsuit was initiated by Northern Natural Gas (“Northern”) when it sued Betty Lou Sheerin (“Sheerin”) for her failure to make payments on a note she executed payable to Northern in the original principal amount of $1,950,000. This matter is further described in Tidelands’ Form 10-K for the year ended December 31, 2006 and the Form 10-Q for the three and six months ended June 30, 2007. Nomajor developments took place in the quarter ended September 30, 2007, and settlement negotiations have not been successful to date. A trial date hasbeen set for January 7, 2008. Based on prior negotiations, the Company hasreserved $2,250,000 as an estimated litigation settlement and that amount hasbeen included in this report. However, if the matter proceeds to trial, suchreserve may or may not be adequate. Matter No. 2: Cause No. GN 500948, Goodson Builders, Ltd., Plaintiff, vs. Jim Blackwell, BNC Engineering, Et. Al, Defendants, was filed April 7, 2005, in the 345th District Court of Travis County, Texas.This case involves a claim that Defendant Toll Brothers Property, LP (“Toll Brothers”) sold Plaintiff Goodson Builder, Ltd. (“Plaintiff” or “Goodson”) property without disclosing a propane easement.Plaintiff sued Sonterra Energy Corp. (“Sonterra”) for trespassing through the use of the easement.Goodson’s primary claim is against the seller for fraud and non-disclosure.Toll Brothers has responded with a claim for sanctions because the claim is frivolous.Toll Brothers offers a witness who is Plaintiff’s former employee and took pictures of the propane tank prior to the Plaintiff’s purchase.Goodson seeks damages in the hundreds of thousands of dollars.Insurance would not cover these damages. On May 9, 2007, the trial court found summary judgment against Plaintiff and in favor of all Defendants as to the existence of an easement.The judgment explicitly states that there is an easement for the propane tank and for our maintenance of the tank.Plaintiff has now amended his petition to include a claimed violation of setback requirements for the tank.Jim Blackwell is in contact with the Texas Railroad Commission regarding the tank’s compliance with the setback requirements.At this time, both Blackwell and Toll Brothers have pending motions for sanctions.On July 5, 2007, Blackwell had a partial hearing on his motion and the trial court indicated that it would grant sanctions if Plaintiff did not adequately address the motion in its pleadings.The matter is ripe for another hearing on the sanctions motion, but Plaintiff has made a settlement offer to Toll Brothers that may settle the case.The Company is contesting the case vigorously. Matter No. 3: Cause No. GM 501625, Senna Hills, Ltd., Plaintiff, vs. Sonterra Energy Corp., Defendant, was filed in the 53rd Judicial District of Travis County, Texas and Cause No. GN 501626, HBH Development Co., LLC, Plaintiff, vs. Sonterra Energy Corp., Defendant, was filed in the 98th Judicial District Court of Travis County, Texas.The above matters were each filed against Sonterra in May 2005 and involve the same claims arising from the same propane service agreement.In each case, the plaintiff initially brought claims against Sonterra arising from Sonterra’s failure, as an assignee of the agreement, to pay easement use fees to the plaintiff.Sonterra obtained summary judgment as to the plaintiffs’ respective breach of contract and failure of assignment claims arising from the failure to pay easement use fees.The cases were not, however, fully dismissed because the plaintiffs added new causes of action for failure to pay easement use fees, claims for unpaid developer bonus, reformation of the agreements to require payment of easement use fees and alleged failure of assignment.These separate lawsuits have since been consolidated into one suit for purposes of pretrial and trial.The trial date will likely be reset in March 2008; however, the Company expects to file a motion for summary judgment prior to December 1, 2007. 18 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 12– LITIGATION (CONTINUED) Matter No. 4: Cause No. 2007-CI-07451, Michael R. Ward vs. Tidelands Oil & Gas Corporation, was filed on May 17, 2007 in the 224th District Court of Bexar County, Texas. This case involves two claims by the Plaintiff, Michael R. Ward, the former President and CEO of Tidelands Oil & Gas Corporation against the Company. The first claim is for a breach of the Letter Agreement dated December 8, 2006 alleging a failure to pay Ward’s salary for the months of March through June 2007 pursuant to the terms of said Letter Agreement. The second claim involves an allegation by Ward that the Company prevented Ward from selling 1,650,000 shares of the Company’s stock during the period of February 20, 2007 through April 4, 2007 and that Ward suffered economic damages as a result of a decline in share price during the relevant time periods. The Company filed a general denial on June 27, 2007. On July 18, 2007, Plaintiff Ward filed a Motion for Partial Summary Judgment with respect to the first claim for breach of the Letter Agreement, a Motion setting the case for trial on the second claim for September 28, 2007, and discovery notices. On August 7, 2007, the Company filed an abatement request requesting Court ordered mediation pursuant to the Letter Agreement of December 8, 2006. The Company expected that its request for mediation will be honored by the Court; in fact, the case was set for mediation in September 2007 (see below). Matter No. 5: Cause No. 2007-CI 11661, Bentley Energy Corp. vs. Tidelands Exploration & Production, Inc. (Please note that the suit was filed with incorrect corporate name.It should be Tidelands Exploration & Production Corp.) was filed on August 7, 2007 in the 407th District Court of Bexar County, Texas.This case involves a claim for breach of the Joint Operating Agreement and Participation Agreement between Tidelands Exploration & Production Corp. (“TEP”) and Bentley Energy Corp. (“Bentley”), as Assignee of Regency Energy, Inc. (“Regency”).Bentley is majority owned by Michael R. Ward, the former President and CEO of Tidelands Oil
